Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 6, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Line (US 10106068).
Line discloses a seat back, comprising: 
a composite body having a first side (52) and a second side (54); 
a first extension (recliner plate shown not designated, fig. 4A) along the first side of the composite body (the recliner plate shown is disposed along the lower portion 52B of the first side 52); a second extension (recliner plate shown not designated, fig. 4B) along the second side of the composite body (the recliner plate shown is disposed along the lower portion 54B of the second side 54); 
a first recliner assembly coupled to the first extension (fig. 4A shows a recliner mounted to and between the recliner plate and the lower portion 52B) and a second recliner assembly coupled to the second extension (fig. 4B shows a recliner mounted to and between the recliner plate and the lower portion 54B); and 
an upper region (20) of the composite body that is coupled to the first and second sides (the upper cross member 56, fig. 3, couples the upper region 20 to the first and second sides 52 & 54), the upper region (20) including a first overhang (220) that extends toward the first side (52) and a second overhang (222) that extends toward the second side (54), wherein the first overhang (220) extends over the first side (fig. 1, 8A), and wherein the second overhang (222) extends over the second side (fig. 2, col. 11: 22-34, the curved configuration of the upper region disposes the laterally extending overhangs over the sides).  

Claim 6- Line discloses the seat back of claim 1 wherein the first extension (recliner plate, fig. 4A) is less than half a dimension (vertical length) of the first side (52) of the composite body.  
Claim 7- Line discloses the seat back of claim 1 wherein a dimension of the first extension (recliner plate, fig. 4A) is less than one third a dimension (vertical length) of the first side of the composite body.  
Claim 10- Line discloses the seat back of claim 1 wherein each first and second recliner assembly (recliner mechanisms, fig. 4A-B) inherently includes: a first bracket (outboard bracket); a second bracket (inboard bracket); and recliner gears (disposed between the brackets) (col. 5: 9-12, 57-60; col. 10: 34-39).  


Allowable Subject Matter
Claims 2-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 12 and 14-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art did not show or suggest, either singly or combined, the structural details of the claimed seat back having the pair of upper region overhang elements, or the structural details of the claimed seat back having the pair of recesses that increase in width from a respective side opening toward a top side (claim 11) or having the trio of edges that surround the recliner gear system (claim 17).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636